FILED
                             NOT FOR PUBLICATION
                                                                              MAR 19 2021
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


BELLA MARLENY CAMPOS CRUZ;                       No.   18-72184
RONALD ALEXANDER BERNAL
CAMPOS,                                          Agency Nos.         A208-910-973
                                                                     A208-910-974
              Petitioners,

 v.                                              MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted March 15, 2021**
                              San Francisco, California

Before: MURGUIA and CHRISTEN, Circuit Judges, and LEFKOW,*** District
Judge.



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Joan H. Lefkow, United States District Judge for the
Northern District of Illinois, sitting by designation.
      Bella Campos Cruz petitions for review of the Board of Immigration

Appeals’ (BIA) decision dismissing her appeal from the Immigration Judge’s (IJ)

order finding her ineligible for asylum, withholding of removal, and relief under

the Convention Against Torture (CAT). We have jurisdiction pursuant to 8 U.S.C.

§ 1252(a), and we deny the petition.1

      We review for substantial evidence the BIA’s factual findings underlying a

determination that an alien has not established eligibility for asylum, withholding

of removal, or CAT relief. Davila v. Barr, 968 F.3d 1136, 1141 (9th Cir. 2020).

To prevail under the substantial evidence standard, the petitioner “must show that

the evidence not only supports, but compels the conclusion that these findings and

decisions are erroneous.” Cordon-Garcia v. I.N.S., 204 F.3d 985, 990 (9th Cir.

2000). Where, as here, the BIA conducted its own review of the evidence, we

review the BIA’s legal conclusions de novo and limit our review to the BIA’s

decision “except to the extent the IJ’s opinion is expressly adopted.” Id.

      The BIA determined that Campos Cruz failed to establish a nexus between

her proposed social group and future feared harm. See Al-Harbi v. I.N.S., 242 F.3d

882, 888–89 (9th Cir. 2001). Campos Cruz testified that her husband’s abuse



      1
        Because the parties are familiar with the facts, we recite only those facts
necessary to resolve the issues on appeal.
                                          2
stemmed from his drinking problem, and the record does not compel a conclusion

that his abuse was caused by any animus towards women in El Salvador in general,

or women who had children and were abused by the fathers of their children. The

failure to show nexus to a protected ground defeats her claims for asylum and

withholding. See id.

       The BIA did not err by concluding that Campos Cruz failed to demonstrate

the El Salvadoran police would acquiesce to her torture by the father of her child.

Madrigal v. Holder, 716 F.3d 499, 509–10 (9th Cir. 2013). Campos Cruz pointed

to no evidence in the record establishing that the police or government were aware

of, or turned a blind eye to, the violence against her. Indeed, her sister encouraged

her to report the abuse, but she did not do so because she decided the police would

“just investigate and do nothing.” General ineffectiveness is not the same as

acquiescence. Andrade-Garcia v. Lynch, 828 F.3d 829, 836 (9th Cir. 2016). The

country conditions reports that Campos Cruz cites are outside of the record, and the

country conditions report in the record does not compel the conclusion that the El

Salvadoran government would acquiesce to her torture.



      PETITION DENIED.




                                          3